Mr. Justice Aldrey
delivered the opinion of the Court.
This is an appeal by The People from a judgment dismissing the complaint because it failed to charge the defendant 'with the offense for which he was prosecuted.
The charge against the defendant was that on a certain day and while acting as the chauffeur of a certain automobile he was carrying passengers in it along Real Street between Ponce and its Playa suburb, charging five cents for each passenger, said route being then served by a motorbus line authorized.by the Public Service Commission, thus violating *756an order of the latter .-which prescribes that -no. automobile pha.n carry passengers charging less than 10' cents between Ponce and its Playa suburb along, the route served .by the motorbuses authorized-by the said commission. .•
The order referred to in the complaint, which is that of December 20, 1928, after mentioning certain -provisions of the regulations for public motor vehicles authorized to carry not more than seven passengers, fixes a minimum rate of 10 cents per passenger carried in automobiles covered by said regulations for the whole or any part of the distance between Ponce and its Playa suburb. •
The lower court sustained the demurrer'to the complaint on the ground that the order of the commission referred to the owners of the automobiles engaged in such service, whether such owners are natural or juridical persons, but not to chauffeurs, since specific mention is made in the regulations of the responsibility incurred by chauffeurs when they violate certain aspects of the regulations or fail to comply with some of the provisions thereof, the chauffeurs being further penalized for other violations of the Motor Vehicles Act.
It is not stated in the said order that it applies exclusively to the owners' of automobiles violating the same, and the fact that penalties are imposed by said regulations on chauffeurs by reason of other violations does not justify such a conclusion. That order is general in its terms and makes no reference to specific persons; therefore the same is applicable to any person violating it.
The judgment appealed from must be reversed and the case remanded for further proceedings.
Mr. Justice Wolf and Mr. Justice Texidor.dissented.